Citation Nr: 0922636	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-04 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1979 to May 1982.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO). 

Although the RO reopened the Veteran's claim of service 
connection for PTSD in the October 2007 of rating decision, 
the question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end; hence, what the RO may have determined 
in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The 
Board has characterized the issue accordingly. 


FINDINGS OF FACT

1. An unappealed May 2006 Board decision denied service 
connection for PTSD essentially based on a finding that 
evidence did not show the Veteran has such disability.

2.  Evidence received since the May 2006 Board decision 
includes treatment records which show new diagnoses of PTSD; 
pertains to the unestablished fact necessary to substantiate 
the claim of service connection for PTSD; and raises a 
reasonable possibility of substantiating the claim. 

3.  The Veteran failed to report for VA considered 
examinations necessary to address his reopened claim of 
service connection for PTSD scheduled in June 2007 and July 
2007; good cause for his failure to appear is neither shown 
nor alleged.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
Claim of service connection for PTSD may be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2008).

2.  The Veteran's reopened claim of service-connection for 
PTSD must be denied on de novo review because he failed 
(without good cause) to report for two scheduled VA 
examinations deemed essential to resolve the claim.  
38 C.F.R. §§ 3.326(a), 3.655(b) (2008); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In Kent v. Nicholson, 20 vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) outlined the specific 
notice that is required in claims to reopen.  Inasmuch as 
this decision reopens the claim of service connection for 
PTSD (as the RO has done also), there is no reason to belabor 
whether the Veteran received proper Kent notice.  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of January 
2007, he was informed of the evidence and information 
necessary to substantiate his reopened claim.  A letter dated 
January 17, 2007 (notably prior to the October 2007) advised 
him, in essence (p.2 of letter), that the Board had denied 
his claim of service connection for PTSD because he was not 
shown to have such disability, and that to substantiate such 
claim he must show he has a medical diagnosis of PTSD (and 
evidence to a nexus to a stressor in service). The notice was 
specific to the circumstances of his claim.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO also arranged or the 
Veteran to be scheduled for a VA examination (in June 2007 
and again in July 2007); the Veteran failed to appear.  He 
has not identified any pertinent evidence that is 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.  Claim to reopen.

A May 2006 decision by the Board denied service connection 
for PTSD based on a finding that such disability was not 
shown.  That decision was not appealed to the Court, and is 
final.  38 U.S.C.A. § 7104.  Evidence received since the May 
2006 Board decision includes VA treatment records dated in 
January 2007 which show a "working" diagnosis of PTSD.  
Since a medical diagnosis of PTSD relates directly to the 
basis for the prior denial of the claim (the unestablished 
fact needed to substantiate the claim), and raises a 
reasonable possibility of substantiating the claim (since a 
stressor event in service was previously conceded), the 
evidence is both new and material, and the claim of service 
connection for PTSD may be, and is, reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C.  De novo review.

Initially, the Board notes that the Veteran is not prejudiced 
by the Board's proceeding with de novo review, with returning 
the case to the RO for their review in light of the Board's 
reopening of the claim.  The RO had explicitly found there 
was new and material evidence, and had considered the claim 
de novo.  [It is also noteworthy incidentally that a January 
2007 letter to the Veteran requesting information sent 
returned by the post office with a forwarding address.  The 
address on file was updated and subsequent correspondence to 
the Veteran has not been returned as undeliverable.]

A VA examination of the Veteran in conjunction with his 
reopened claim was scheduled at the Las Vegas VA Medical 
Center (VAMC) in early June 2007.  He did not appear for this 
examination.  By July 2007 letter to the Veteran's address, 
the RO notified the Veteran that a VA examination was 
necessary for full development of his claim.  He was advised 
that such examination would be scheduled by the medical 
facility, which would contact him regarding the specific time 
and location.  He was further advised of the importance of 
the examination and that failure to report could result in 
denial of his claim.  A copy of this letter was sent to his 
private attorney.  

The VAMC determined that while the address to which the June 
2007 scheduling letter to the Veteran was sent was the one on 
file at the VAMC where he was receiving ongoing treatment, it 
was different from the address on file at the RO.  The RO 
then rescheduled the examination of the Veteran in late July 
2007, and notice of the new (rescheduled) date and time was 
mailed to both the address on file at the VAMC and to the one 
on file at the RO.  The Veteran again failed to report for 
the scheduled VA examination.  
The October 2007 rating decision denying the Veteran's 
reopened claim was sent to the address on file at the RO 
(where the letter scheduling him for examination was sent), 
with a copy sent to his attorney.  The Veteran's Notice of 
Disagreement (NOD), filed by his attorney does not allege 
good cause for the Veteran's failure to report for VA 
examination.  The Veteran's Substantive Appeal (VA Form 9), 
filed in February 2008 after issuance of the statement of the 
case (SOC), likewise does not allege good cause for the 
Veteran's failure to appear for VA examination.  In fact, 
there has been no explanation for the Veteran's failure to 
appear for the examinations scheduled in connection with his 
reopened claim.  

VA's duty to assist a Veteran in development his claim 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for 
whom reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. 
§§ 3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for an examination 
scheduled in connection with a reopened claim, and provide 
that when a claimant, without good cause, fails to report for 
an examination scheduled in connection with a reopened claim, 
the claim shall [emphasis added] be denied.  38 C.F.R. 
§ 3.655(b)..  

The regulation governing the circumstances shown in this case 
is clear and unequivocal.  As noted above, 38 C.F.R. 
§ 3.655(b) mandates that when a Veteran fails to report for 
an examination scheduled in connection with a reopened claim 
the claim must [shall] be denied.  The record reflects that 
the Veteran was notified by letters to both his addresses of 
record (at the VAMC and the RO) that he was scheduled for a 
VA examination.  He was also notified by separate letter from 
the RO that an examination was necessary to decide his claim, 
and of the consequences of failure to report for the 
examination (denial).  Neither the Veteran nor his attorney 
(in the notice of disagreement and substantive appeal) has 
provided any explanation for the Veteran's failure to appear 
or alleged any good cause.  While VA has a duty to assist the 
Veteran in the development of a claim, this duty is not 
limitless.  He cannot passively wait for assistance in those 
circumstances where his cooperation (here by appearing for 
examination) is needed for evidentiary development (see Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).
The Board has no recourse under the circumstances presented 
but to deny the Veteran's reopened claim.  The law, 38 C.F.R. 
§ 3.655(b), is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

The claim of service connection for the  PTSD is reopened, 
but is denied on de novo review.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


